Case 2:20-cv-00672-RSWL-E Document 106 Filed 06/11/21 Page 1 of 2 Page ID #:10374



   1
   2
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT

   9                     CENTRAL DISTRICT OF CALIFORNIA

  10
  11
        CAPITOL SPECIALTY                       CV 20-672-RSWL-E x
  12
        INSURANCE CORPORATION,                  ORDER TO SHOW CAUSE
  13
                      Plaintiff,
  14
             v.
  15
  16    GEICO GENERAL INSURANCE
        COMPANY, and DOES 1-5,
  17
                      Defendants.
  18
  19         Plaintiff Capitol Specialty Insurance Corporation
  20    (“Plaintiff”) brings this Action against Defendant GEICO
  21    General Insurance Company (“Defendant”), alleging breach
  22    of the implied covenant of good faith and fair dealing.
  23         On March 11, 2021, the Court granted the parties’
  24    joint stipulation to modify the scheduling order and
  25    continued the Final Pretrial Conference to June 15,
  26    2021.     See Order Granting Joint Stipulation to Modify
  27    Scheduling Order (Dkt. 16) to Set Summary Judgment
  28    Briefing Schedule and to Modify Expert Disclosure
                                            1
Case 2:20-cv-00672-RSWL-E Document 106 Filed 06/11/21 Page 2 of 2 Page ID #:10375



   1    Deadlines, ECF No. 60.          On May 17, 2021, the Court
   2    vacated the June 29, 2021 jury trial, stating that the
   3    Court will reset the jury trial as soon as the Court’s
   4    status is reasonably known.             See Scheduling Notice, ECF
   5    No. 102.
   6         As of the date of this Order, the parties have
   7    failed to comply with Local Rules 16-4, 16-5, 16-6, and
   8    16-7.    Accordingly, Plaintiff is ORDERED to show cause
   9    in writing by July 2, 2021, why this Action should not
  10    be dismissed for lack of prosecution.               Counsel for both
  11    parties are ORDERED to show cause in writing by July 2,
  12    2021, why monetary sanctions should not be imposed on
  13    them.    The filing of the required pretrial documents
  14    shall be deemed a sufficient response to this Order to
  15    Show Cause.
  16         The Court also CONTINUES the Final Pretrial
  17    Conference from June 15, 2021, to July 13, 2021.
  18         IT IS SO ORDERED.
  19
  20    DATED: June 11, 2021                  _________________________
                                               /s/ Ronald S.W. Lew
                                            HONORABLE RONALD S.W. LEW
  21
                                            Senior U.S. District Judge
  22
  23
  24
  25
  26
  27
  28
                                            2
